                               UN ITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                CivilN o.17-80732-CIV -M arra/M atthew m an

R AV IIQAD IYA LA ,individually,and asthe
assigneeofCREDIT UNION M ORTGAGE
UTILITY BANC,IN C.,an lllinoiscorp.,

       Plaintiff,
                                                                  FILED BY                   D.C.
VS.
                                                                          ALC 28 2219
M A RK JO HN PU PKE,eta1.,
                                                                          ANGELA E.NOBLE
                                                                         CLERK U S DISX CQ
       D efendants.                                                      s.D.oFFkA.-.w.RB.
                                                     /


ORDER GRANTING TH E PUPKE DEFENDANTS'M OTIO N TO CO M PEL IDE 1251AS
TO TH E SETTLEM EN T A GR EEM EN T EN TER ED INT O BETW EEN PLA IN TIFF A N D
                                  T H E M ILLER DEFEN D AN TS

        TH IS C AU SE is before the Courtupon D efendants,M ark Jolm Pupke and M arie M olly

Pupke'sCithePupkeDefendants'')M otiontoCompelandto OverruleObjectionstoDefendants'
SecondRequestforProduction(dfMotion'')(DE 1251.Thismatterwasreferredtotheundersigned
by U nited States D istrict Judge K erm eth A . M arra. See D E 359. Plaintiff, Ravi K adiyala

(idplaintiff')filedaresponsegDE 12911,andno replywasfiled.TheCourtheldahearing onthe
M otion on July 25,2019.

                                            1.      lssue Presented

        This discovery dispute involves whether two rem aining defendants in a civil case can

obtain a copy of a settlem ent agreem ent,and related paym ent docum ents and correspondence,

entered into by tw o form er co-defendants and the current Plaintiff. Specifically, the Pupke

'The response wasm is-docketed and im properly statesthatthe documentwas stricken.
Defendants seek to obtain the settlementagreem ent,paym entdocuments,and correspondence

betweenPlaintiffandJohnP.M illerandJolm P.M illerCPA,P.A.(tçtheM illerDefendants''l- a
CPA and CPA firm w ho allegedly previously did accounting w ork forvariousentitieswhich w ere

used in the scheme to defraud.(DE 1,p.3,para.7-8j.The Pupke Defendantsassertthatthe
settlem ent docum ents are relevant and proportional tm der Federal Rule of Civil Procedure

26(b)(1)asthey pertain to set-off,and also to biasandmotiveofthe formerdefendantJohn P.
M iller.Both Plaintiffand the Pupke D efendantsagree thatJohn P.M iller,CPA ,willbe a w itness

in this case.Plaintiffasserts in response thatthe docum entsare irrelevantand inadm issible.

                                         II.     Backzround

       ThePupkeDefendants'M otion gDE 1251pertainingtotheirSecond SetofRequestsfor
Production directed atPlaintiffinitially soughtto com pelPlaintiffs responses to severalrequests.

H ow ever,at the July 25, 2019 hearing,the parties' counsel represented that only requests for

production #1-4 rem ained atissue asthe partieshad resolved al1ofthe otherdisputes discussed in

the M otion am ongstthem selves.

       The Pupke D efendants'requests for production #1-4 essentially seek the am ount of the

settlem entbetw een the M illerDefendantsand Plaintiff,the settlem entagreem entitself,and copies

of checks or correspondence.The Courtheard from the parties atthe July 25,2019 hearing and

orally directed Plaintiffs counselto subm itthe disputed docum ents to the Courtforin cam era,ex

parte review.The nextday,on July 26,2019,the Courtentered itswritten OrdergDE 141j
requiring thatPlaintiff subm itfor in camera,ex parte review the docum ents soughtin requests

#1-4 ofDefendants'Second SetofRequestsforProduction.Plaintiffhas subm itted the docum ents

asrequired.The Courthas carefully reviewed the docum ents in cam era.This m atter is now ripe
forreview.

                           111.   The C urrentStatus ofthe M iller D efendants

       Jolm P.M illerand John P.M illerCPA ,P.A .,w ere form erly defendantsin the instantcase.

Plaintiff originally sought dam ages of ttnot less than 1.3 m illion dollars'' against the M iller

Defendantsandotherco-defendants,jointly andseverally.gDE 1,pp.18-191.However,aNotice
ofSettlementbetweenPlaintiffandtheM illerDefendantswasfiledon May 10,2019.gDE 1111.
Thereafter,onM ay 16,2019,PlaintifffiledaStipulationforOrderofDismissalwithPrejudiceas
totheM illerDefendants(DE 1141.TheCourtthenenteredanOrderofDismissalastotheM iller
DefendantsonMay31,2019(DE 1161.
               IV .    D ocum entsR equested bv the Pupke D efendants from Plaintiff

       Requestsforproduction #1-4 seek copies ofthe settlem entagreem entbetw een the settling

M iller Defendants and the current Plaintiff; docum ents indicating the total am ount of the

settlem entto be paid;copies of a11cancelled checks connected to the settlem ent;and docum ents

referencingthedatethesettlementamountwaspaidorwillbepaid.gDE 125-1q.
                      V.     A nalvsis and D iscussion ofA pplicable Rulesand Law

       Rule26(b)(1)ofthe FederalRules ofCivilProceduredetinesthe scope ofdiscovery
ast'any non-privileged m atterthatis relevantto any party's claim or defense and proportionalto

the needsofthe case,''considering the im portance ofthe issuesatstake,the parties'relative access

to relevantinform ation,the parties'resources,the im portance of the discovery,and whether the

burden of the discovery outweighs the likely benefit.lt is w ell established that the courts m ust

em ploy a liberal standard in keeping w ith the purpose of the discovery rules.Fed. R. Civ.

P.26(b)(1). However,Rule 26(b)allows discovery çsthrough increased reliance on the
com m onsenseconceptofproportionality.''In re:FJD /J Airbag Prod.Liab.Litig.,15-2599-M D-

M oreno,2016W L 1460143,at*2(S.D.Fla.M ar.1,2016)(quoting ChiefJusticeJolm Roberts,
2075Year-End Report on the FederalJudiciary 6(2015));Reuter v.Physicians Cas.Risk
RetentionGroup,No.16-80581-CV,2017W L395242,(S.D.Fla.2017).tdproportionalityrequires
counseland the courtto considerw hetherrelevantinform ation is discoverable in view ofthe needs

ofthe case.''Tiger v.Dynam ic SportsN utrition,LLC,CaseN o.6:15-cv-1701-ORL-4ITBS,2016

W L 1408098,at*2 (M .D.Fla.Apr.11,2016).
       ti-
         f'
          he respondentbearsthe burden ofestablishing a lack ofrelevancy or som e otherbasis

forresisting production.''G latter v.M SC Cruises S.A.,N o.18-62219-C1V ,2019 W L 1300896,at

*2 (S.D.Fla.Feb.7,2019).
                       ,see also Broadbandone,Inc.v.Host.net,Inc.,No.12-80604-C1V,
2013 W L 12096358,at*1(S.D.Fla.M ay 30,2013),
                                            .Dunkin'Donuts,Inc.v.M ary'
                                                                      s Donuts,
Inc.,No.01-0392-ClV-Go1d,2001W L 34079319,*2(S.D.Fla.Nov.1,2001).lnotherwords,the
respondentûsmustshow eitherthatthe requested discovery (1)doesnotcomewithin thebroad
scopeofrelevanceasdefinedunderRule26or(2)isofsuchmarginalrelevancethatthepotential
harm occasioned by discovery w ould far outw eigh the ordinary presum ption in favor of broad

disclosure.''Jeld-Wen,Inc.v.Nebula Glass Int'l,lnc.,No.05-60860-C1V,2007 W L 1526649,at

*2 (S.D.Fla.M ay 22,2007)(citing Giardina v.fockheed Martin Corp.,No.Civ.A.02-1030,
2003W L 21276348(E.D.La.M ay30,2003);Goberv.City ofLeesburg,197F.R.D.519(M .D.
Fla.20001
        9.
       Asto theparticularissueofwhetherasettlementagreement(andrelated documents)is
relevantand discoverable,orwhetheritcan be w ithheld as Ssconfidential,''the Courthas identified

cases in this District and outside of this D istrict in w hich courts have com pelled production of


                                                4
settlementagreem entsundersim ilarcircum stances.

       First, in Jeld-W en, Inc. v. N ebula G lass Int'
                                                      l, Inc., 2007 W L 1526649, the plaintiff,

Jeld-W en, lnc., m oved to com pel the production of a settlem ent agreem ent entered into in a

separatecasebetween thethird-party plaintiffand thethird-party defendant.Id at*1.Jeld-W en

w asnota party to the othercase thatw as settled.1d.The courtfound thatJeld-W en had sufticiently

shown thatthe settlem entagreem entm ay be usefulas im peachm entevidence attrialagainstthe

parties who had entered into the settlem ent agreem ent. Id at *2. A ccording to the court,

S'gijmpeachmentevidenceisaclassicexampleofthetypeofevidencethatshouldbediscoverable
in litigation.''1d. at *2.The courtalso found thatthe settlem ent agreem ent w as relevant to a

possible setoffand thatJeld-W en should havethe opportunity to review the settlem entagreem ent

to determine the issue itself.fJ.Finally,the Courtrejected the defendant's argumentthata
heightened standard ofrelevanceshouldbeappliedwhentheproduction ofasettlem entagreement

during discovery is at issue and noted that the existence of a confidentiality order in the case

adequately addressed the confidentialnature ofthe docum ent.1d.at*3.

       ThisCourtagreesw ith the analysis ofJudge Edwin G .Torres in Jeld-W en.The setllem ent

agreem ent in this case m ay be useful for im peachm ent of form er defendant Jolm P. M iller,

depending on how he testifies atdeposition ortrial.Further,Plaintiffhas failed to show thatthe

settlem entagreem enthasno possible bearing attrial.A nd,the factthatthe settlem entagreem entis

labeled confidentialdoesnotbaritsproduction in discovery.Thisisespecially truew here,asin the

instantcase,astipulatedprotectiveorderhasbeenenteredintobytheparties.(DE 1211.
       Next,in M oham ed v. Colum bia Palms I'
                                             M H osp.P '
                                                       shi
                                                         p ,N o.05-81130-C1V ,2006 W L

8435429(S.D.Fla.Oct.30,2006),thedefendantmovedtocompeltheplaintifftoproduceacopy
ofthefullsettlementagreementbetween the plaintiffand hisform erem ployerfrom acompletely

separate case.1d.at *4.The courtultim ately ordered the docum ents to be produced because the

plaintiffhad failed to show good cause or som e othersound reason forprohibiting production and

because the evidence w as relevantto the issue ofw hether som e of the plaintiff s alleged pain,

suffering, and anguish w as attributable to the plaintiffs form er em ployer, rather than to the

defendant in the instant case.1d.at *5.The courtfurther explained that Ctlkule 408 is not aper

sebarto discovery ofthe settlem entagreem entor its term s.''f#.

       The M ohamed court discussed w hether a Stheightened show ing'' is required prior to

perm itting discovery of a settlem ent agreem ent.2006 W L 8435429 at *4.A lthough this C ourt

does notbelieve thata heightened standard should be applied to perm itdiscovery of a settlem ent

agreem ent,this Courtdoes notneed to decide thatissue in this case because the Courttindsthat,

even if a heightened show ing w ere required, that standard has readily been m et here. The

settlem entagreem entand related docum ents are relevantto dnm ages,and specifically relevantto

setoff.The docum ents soughtare relevantfor impeachm entpum oses,and they are producible

underRule 26(b)(1).Plaintiffhasfailed to show good cause orsome othersound reason for
prohibiting disclosure.1d.at*5.

       ln D el M onte Fresh Produce B.M v.Ace Am . Ins. Co., N o. 00-4792-CIV , 2002 W L

34702176 (S.D.Fla.Sept.4,2002),reportand recommendation adopted sub nom.Delmonte
FreshProduce,N A.,Inc.v.AceIns.co.,No.0O-4792-ClV,2002W L 34702175(S.D.Fla.Sept.
23,2002),the courtrequired the disclosure of a settlementagreementin partbecause itwas
relevantto the issue ofwhether the plaintiffwas seeking double recovery.1d.at *4.Likew ise,in

the instantcase,the settlem ent agreem entisrelevantto setoff and any potentialdam ages aw ard.
Therefore,itshould beproduced.

       Finally,inBennettv.faPere,112F.R.D.136(D.R.1.1986),acaseoutoftheDistrictof
Rhode Island,the plaintiffs brought suit againsttwo physicians,the physicians'professional

service corporation, and a hospital in the sam e action. 1d. at 137. The plaintiffs reached a

settlem ent ofa11claim s against the physicians,and a settlem ent agreem ent w as drafted.Id.The

hospitalultim ately m oved to com h
                                  pelthe production of the settlem ent docum ents. 1d.The court

required production ofthe settlem entdocum entsafterthe courtexplained thatthe docum entsw ere

relevantto setoffandbiasorprejudiceofawitness.1d.at138-39.ThisCourtagreesandtindsthe
settlem entdocum entsto berelevantin this case forsim ilarreasons.Furtherm ore,Judge Bruce M .

Selya in Bennettastutely noted the rem aining defendantstsshould notbe leftto grope blindly in the

dark''abouttheterm softhe settlem entagreem ententered into betw een theplaintiffand the form er

defendants.1d.at141.Thisisespecially tl'ue where,asin the instantcase,the settlem entagreem ent

and related docum entsare relevantto setoff,im peachm ent,and potentialbias.

       Having considered a1l of the above legal principles and case law , the Court tinds it

im portantto note that,when Plaintiffinitially tiled suitagainstthe M illerD efendantsin this case,

hesoughtdamagesofStnolessthan 1.3milliondollars.''(DE 1,pp.18-191.Plaintiffsoughtthese
damagesjointly and severally againsttheM illerDefendantsand DefendantM ariePupke.Then,
Plaintiff settled al1of his claim s w ith the M iller D efendants, and a11 counts against the M iller

Defendantsweredismissedwithprejudice.ThePupkeDefendantsarecurrentlyinthedarkabout
the term s ofthe settlem entbetw een Plaintiffand the M illerD efendants.H ow ever,M r.M illerwill

be a m aterialw itnessin the pending law suit.This is unfairto the Pupke D efendants.

       A ccordingly,the Courtfindsthatthe settlem entagreem entand related docum entsm ustbe
produced as they are relevant and proportional. ln tinding the docum ents sought to be

proportional,the Courthasconsidered the im portance ofthe issues atstake,the parties'accessto

relevant inform ation,the parties' resources,the im portance of the discovery, and w hether the

burdenofthediscoveryoutweighsthelikelybenefit.Fed.R.Civ.P.26(b)(1).TheCourtfindsthat
the im portance ofthe issues atstake,the parties'relative accessto relevantinfonnation,and the

im portance of the discovery weigh heavily in favor of production of the discovery sought.The

parties'resources is a neutralfactoras neither side has subm itted any inform ation on the parties'

relative resources.And,the production burden is m inim al,so the likely benefitofthe discovery

soughtclearly outw eighsany burden on Plaintiff.

       In addition to the findings and analysis m ade previously in this O rder, the Court

additionally findsas follow s.First,m erely because settling partieslabela settlem entagreem entas

dscontidential''and agree to confidentiality term sam ongstthem selves,doesnotm ean thata federal

couh cannot order such settlem ent agreem ent produced in discovery if it is relevant and

proportionalunderRule 26(b)(1).çi-l-hereisnothingmagicalaboutasettlementagreement.''Jen
W eld Inc.,2007 W L 1526649 at *3.Secrecy is disfavored in our federalcourts.Parties cannot

insulate a docum ent from discovery m erely because they decide to label it as confidential;the

federalcourtsare to decide such issue,notthe parties.

       Second,inthecaseathand,Plaintiffonlyobjectedtorequestsforproduction#1-4 onthe
basis that the requests sought irrelevant inform ation and that the docllm ents sought w ere not

admissible.gDE 125-2,pp.1-61.ltmustbeemphasized thatPlaintiffdidnotobjecton thebasis
that the doctlm ents were confidentialor privileged.Thus,any argum entas to confidentiality or

privilege w as w aived by Plaintiff. How ever, even if Plaintiff had sufficiently asserted
confidentiality orprivilege(whichhedid not),theCourtwould findthatthedocumentsmustbe
produced underRule26(b)(1).Thisisbecausethereisno applicableprivilege,and the parties'
agreementto keepthedocumentscontidentialmustyieldtoRule26(b)(1)underthefactsofthis
Case.

        Third,in lightofthe specific facts ofthis case,including the allegations in the Com plaint

gDE 11andintheAmendedCounterclaim (DE 104J,theCourtfindsthatthesettlementdocuments
thatthe Courthasreview ed in cam era are,in fact,relevantand proportionalunderFederalRuleof

CivilProcedure26(b)(1).Dependingupon histestimony,thedocumentscanpossibly beusedto
im peach M r.M iller,orto establish any biashem ay have in favorofPlaintiffin this case asa result

ofthe settlem ent.The Pupke D efendants should be able to review the settlem entdocum ents and

determ ine w hether,in their view ,Plaintiffand the M illerD efendants entered into a tssw eetheart

deal''or some other arrangementwhich could influence M r.M iller's ultimate testimony.The

docum ents m ay also be relevant to perm it the Pupke Defendants to argue or allege M r.M iller's

lack of credibility, depending upon his testim ony. The Pupke Defendants should have the

opporttm ity to review the docum ents before they depose M r.M iller later this m onth.The Pupke

D efendantsshould notbe leftto tkgrope blindly in the dark''asto the term softhesettlem entand its

possible affectupon form er defendantand now w itness M r.M iller.

        Fourth,the docum ents are relevant to any future setoff.z That is, they are relevant to

dam ages and any possible setoff which m ay be available to the Pupke D efendants in the eventof


2Section 46.015,Florida Statutes,governsthe release ofpartiesand setoffs.Thatstatute states in relevantpart:t<At
trial,ifanypersonshowsthecourtthattheplaintiff,orhisorherIegalrepresentative,hasdelivered awrittenreleaseor
covenantnottosuetoanyperson in partialsatisfactionofthedamagessued for.thecourtshallsetoffthisamount
from theamountofanyjudgmenttowhichtheplaintiffwouldbeotherwiseentitledatthetimeofrendering
judgment.''Fla.Stat.j46.015(b).
an adversejudgment.ThePupkeDefendantsareentitledto thesedocumentsto properlydefend
againstPlaintiff s claim ed dam ages.

       Finally,Plaintiffarguesthatthe settlem entagreem entisnotadm issible,butthe Courtisnot

deciding adm issibility here.Thatissue can be decided at a latertim e.And adm issibility is not a

prerequisite fora Coul'tdeem ing a docum entrelevantand discoverable.Obremskiv.Arm or Corr.

HealthSenw,lnc.,No.18-61798-C1V,2019W L 516959,at#1(S.D.Fla.Feb.8,2019);Kaether
v.ArmorCorr.HealthSenw ,2017W L 6507793,at*3(S.D.Fla.Dec.11,2017);Fed.R.Civ.P.
26(b)(1)).Becausethedocumentsarerelevantandproportional,andbecausenoprivilegeapplies,
the Courtw illcom peltheirproduction.

                                          V I.    C onclusion

       Based on the foregoing,itishereby O R DE RED as follow s:

           ThePupkeDefendants'MotiontoCompelandtoOverruleObjectionstoDefendants'
           SecondRequestforProduction(DE 125)isGRANTED.
           Plaintiffshallproduce the docum ents previously subm itted to the Courtforin camera

           review to the Pupke D efendants on orbefore A ugust13,2019.Al1production shallbe

           completed pursuantto the parties'Stipulated Protective Order gDE 1211entered on
           June 11,2019.

       DONEandORDEREDinChambersthisM WdayofAugust,2019,atWestPalmBeach,
Palm Beach County in the Southern D istrictofFlorida.


                                                      e
                                                          l

                                            W ILLIA M M A TT EW M A N
                                            UN ITED STA TES A G ISTM TE JU D GE


                                                 10
